Citation Nr: 9935460	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  95-18 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an increased rating for residuals of a left 
spontaneous pneumothorax and bilateral blebectomies, 
currently rated as 10 percent disabling.  

Entitlement to an increased (compensable) rating for 
residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to July 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Roanoke, Virginia.  
Pursuant to the veteran's original claim in August 1994, 
service connection was granted for residuals of a left 
spontaneous pneumothorax and bilateral blebectomies by rating 
decision later in August 1994.  This disability was rated as 
100 percent disabling until November 1994, when the rating 
was scheduled to be reduced to zero percent.  The claim for 
service connection for residuals of a left knee injury was 
deferred, pending the receipt of additional medical evidence 
and a VA examination.  By rating action, in October 1994, a 
10 percent rating was assigned for residuals of a left 
spontaneous pneumothorax and bilateral blebectomies and 
service connection was granted for residuals of a left knee 
injury, with a rating of zero percent assigned.  The veteran 
timely appealed these rating decisions.  

The veteran had a personal hearing on his appeal before the 
undersigned Board Member at the RO in November 1997.  A 
transcript of that hearing is of record.  

In April 1998, the Board remanded the case for additional 
medical records and a VA pulmonary rating examination, to 
include consideration under both the old and the new rating 
criteria, Diagnostic Code 6843 (1997) and Diagnostic Code 
6814-6602 (1996).  A comprehensive orthopedic examination 
also was requested in regard to the veteran's left knee 
disability.  The Board finds that the issue of entitlement to 
an increased (compensable) rating for residuals of a left 
knee injury must be remanded again. 


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim for an increased rating for residuals 
of a left spontaneous pneumothorax and bilateral blebectomies 
has been obtained by VA.  

2.  Residuals of a left spontaneous pneumothorax and 
bilateral blebectomies have not been shown to equate with or 
approximate, by analogy or otherwise, more than mild 
bronchial asthma with paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks, or more than forced expiratory volume in one second 
(FEV-1) of 71- to 80-percent predicted, or; FEV-1/forced 
vital capacity (FVC) of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy.  


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a left 
spontaneous pneumothorax and bilateral blebectomies is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602, 
6843 (1999); Diagnostic Code 6602, 6814 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in April 1994 the 
veteran was driving to work when he experienced abrupt sharp 
chest pain.  He was found in a cold and clammy state in his 
front yard.  He was alert but complained of severe pain.  His 
respiratory rate was decreased and he was apneic.  He was 
hospitalized on an emergency basis with diminished breath 
sounds.  Chest X-ray showed massive pneumothorax on the left.  
A left tube tracheostomy with water suction was performed.  
After 48 hours, there was no residual pneumothorax via chest 
X-ray.  The chest tube was eventually removed without 
residual pneumothorax.  After tube removal, chest X-rays 
revealed a small residual apical pneumothorax on the left and 
some probable discoid atelectasis at the left lung base.  He 
was to be further evaluated for the possibility of pulmonary 
bleb disease and therapy therefor.  

A computerized tomogram of the lungs following 
hospitalization showed multiple apical blebs.  Later in April 
1994, the veteran underwent left thoracoscopy with resection 
of blebs, pleurodesis and wedge resection of the left upper 
lobe.  A pathology report on left lung tissue shows that 
there were emphysematous changes, focal interstitial fibrosis 
and focal intraalveolar hemorrhage consistent with the 
veteran's clinical history.  Chest X-ray then showed that the 
right lung was clear.  Linear opacities were evident in the 
left base which were most likely atelectasis or related to 
chest tube placement.  Left pleural effusion with elevated 
left hemidiaphragm was later shown.  His post-thoracoscopy 
course was uneventful.  The final diagnoses were status post 
spontaneous pneumothorax with apical bleb disease and status 
post left thoracoscopic blebectomy.  

In May 1994, the veteran was hospitalized for resection of a 
right apical pulmonary bleb.  He underwent right 
thoracoscopic blebectomy with pleurodesis.  After some slight 
complications, he recovered uneventfully.  

On a VA examination in September 1994, the veteran complained 
of shortness of breath, and chest pain.  The lungs were 
clear.  The diagnoses were residuals of left knee surgery, 
status post spontaneous pneumothorax due to apical blebs, 
status post pleurodesis/wedge resection of the left upper 
lobe and status post right thoracoscopic blebectomy and 
pleurodesis.  

During the November 1997 hearing, the veteran testified that 
he had constant chest pains on both sides of the upper chest 
and that the pain increased with exercise or deep and rapid 
breathing.  He stated that the chest pain became so severe 
that he had to lie down to relieve it once or twice a week.  
He indicated that chest pain significantly increased after 
walking 25 to 50 yards.  His chest pain prevented him from 
seeking employment in law enforcement.  He described constant 
dull chest pain.  He listed chest pain as his only symptom.  

A VA fee basis pulmonary function test in December 1998 
showed that the veteran had FEV-1 at 19.5 percent predicted.  
The flow rate (FEV-1/FVC) was 34.3 percent predicted.  The 
interpretation was moderately reduced forced vital 
capacity/obstructive.  

On a VA fee basis examination later in December 1998, the 
veteran complained of occasional shortness of breath.  He 
stated that he was not asthmatic and was able to complete the 
activities of daily living.  He was working full time as an 
automobile sales person, and had been for 4 years.  He was 
described as well developed, well nourished and in no 
distress.  The physical examination showed that his lungs 
were clear to percussion and auscultation.  Chest X-ray was 
termed normal.  In regard to his lung disability from 
spontaneous pneumothorax and bilateral blebectomies, the 
examiner stated that the veteran had no weight loss, 
coughing, loss of appetite or wheezing.  He did suffer from 
shortness of breath when walking a block or two.  The final 
diagnoses included status post bilateral blebectomies, and 
residuals of left spontaneous pneumothorax.  

The examiner submitted an addendum to the respiratory 
examination in June 1999 to the effect that the examination 
of the lungs revealed normal breath sounds to auscultation 
and the chest X-ray was normal.  Pulmonary function test 
results were noted to show a mixed interpretation of 
moderately reduced FVC, obstructive, due to poor inspiratory 
and expiratory effort exerted by the veteran.  

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his or her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The schedule of ratings pertinent to the respiratory system 
(38 C.F.R. § 4.97 (1996)) was amended by 61 Fed. Reg. 46720, 
46729 (Sept. 5, 1996), effective October 7, 1996.  Prior to 
October 7, 1996, Diagnostic Code 6814 provided a 100 percent 
evaluation for a spontaneous pneumothorax for six months.  
Thereafter, the residuals are rated analogously to bronchial 
asthma under Diagnostic Code 6602.  

38 C.F.R. § 4.97, Diagnostic Code 6602, as in effect before 
October 7, 1996, provides that mild bronchial asthma with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks warrants a 10 
percent evaluation. Moderate bronchial asthma with asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks, 
warrants a 30 percent evaluation. A 60 percent evaluation 
requires severe bronchial asthma with frequent attacks of 
asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded.  A 100 
percent evaluation requires pronounced bronchial asthma with 
very frequent attacks, severe dyspnea on slight exertion 
between attacks and marked loss of weight or other evidence 
of severe impairment of health.  A note provides that, in the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  

As of October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 6602 
provides a disability evaluation of 10 percent for bronchial 
asthma with FEV-1 of 71- to 80-percent predicted, or; FEV- 
1/FVC of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy.  A 30 percent disability 
evaluation is warranted for FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent disability 
evaluation is warranted for FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent disability evaluation is warranted for FEV-1 less 
than 40 percent of predicted value, or; FEV-1/FVC less than 
40 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40- percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  A note to Diagnostic Code 6602 
provides that, in the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.  

Under the new criteria, residuals of pneumothorax are rated 
under the general rating formula for restrictive lung 
disease.  See 38 C.F.R. Part 4, Diagnostic Codes 6843.  The 
"new" (post-amendment) diagnostic code (DC 6843), which 
addresses restrictive lung disease manifested by a traumatic 
chest wall defect including pneumothorax, now provides an 
entirely new set of rating criteria, based on the results of 
specialized tests.  See, in this regard, 38 C.F.R. § 4.97, 
Part 4, Diagnostic Codes 6602 and 6814, and 38 C.F.R. § 4.97, 
Part 4, Diagnostic Code 6843.  

Where FEV-1 is 71 to 80 percent of what is predicted, the 
FEV-1 to FVC ratio is 71 to 80 percent of what is predicted, 
or the DLCO is 66 to 80 percent of the predicted value, a 10 
percent rating is appropriate.  Where the FEV-1 or the FEV-1 
to FVC ratio is 56 to 70 percent of the predicted value, or 
the DLCO is 56 to 65 percent of the predicted value, a 30 
percent rating is to be assigned.  Where the FEV-1, the FEV-1 
to FVC ratio or the DLCO is 40 to 55 percent of the predicted 
value, or there is maximum oxygen consumption of 15 to 20 
milliliters/kilogram/minute (with cardiorespiratory limit), a 
60 percent rating is appropriate.  Where the FEV-1, the FEV-1 
to FVC ratio, or the DLCO is 40 percent of the predicted 
value, or the maximum exercise capacity is less than 15 
milliliters per kilogram per minute of oxygen consumption 
(with cardiac or respiratory limitation), or cor pulmonale 
(right heart failure), right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization) or episode(s) of acute respiratory failure 
or requires oxygen therapy, a 100 percent disability rating 
is warranted.  The rating code provides also that following 
episodes of total spontaneous pneumothorax, a rating of 100 
percent shall be assigned as of the date of hospital 
admission and shall continue for three months from the first 
day of the month after hospital discharge.  Diagnostic Code 
6843.  

Consistent with the Court's decision in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Board will discuss the veteran's 
disability with consideration of the criteria effective both 
prior and subsequent to October 7, 1996.  

Analysis

The Board finds that the veteran's claim for an evaluation in 
excess of ten percent for the service-connected residuals of 
a left spontaneous pneumothorax and bilateral blebectomies is 
well grounded in accordance with 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995); Fenderson.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
satisfy the VA's duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).  

This is an appeal from the rating assigned when service 
connection was originally granted for residuals of the 
spontaneous pneumothorax on the left and bilateral 
blebectomies.  These residuals were rated as for 
pneumothorax, with a 100 percent rating from the day 
following the veteran's separation from active service until 
November 1, 1994, at which point the rating was reduced to 
zero.  This was retroactively increased to 10 percent from 
November 1, 1994.  The rating criteria in effect prior to 
October 7, 1996, apply for part of the period of this claim, 
in compliance with the holdings in Fenderson.  In order to 
qualify for a higher rating for the disabilities under these 
criteria, there must at least have been moderate bronchial 
asthma with asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks, or lung disability approximating this level 
of severity (after November 1, 1994).  

The September 1994 rating examination showed that the lungs 
were clear.  The veteran's complaints of shortness of breath 
and chest pain were noted.  His complaints and his physical 
status did not involve asthmatic attacks.  His lung 
disability was not shown to exceed that which would have been 
analogous to mild bronchial asthma with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  Hence, more than a 10 percent 
disability evaluation was not assignable (from November 1, 
1994).  

Currently, the veteran's respiratory status is not shown to 
equate with or approximate the criteria for more than a 10 
percent rating under either the old or the new rating 
criteria.  The findings on pulmonary function testing are 
much more significant for the new rating criteria, but they 
must be accurate to be of value.  The relevant values, FEV-1 
and FEV-1 to FVC, are shown in the veteran's case to equate 
with the highest assignable rating of 100 percent under the 
new Diagnostic Code 6843 (as well as the revised Code 6602).  
However, such recorded pulmonary function findings are 
inconsistent with overall lung function in terms of all other 
physical findings.  He is not asthmatic and his lungs are 
clear to percussion and auscultation.  Chest X-ray findings 
show normal lungs.  He exhibits no weight loss, coughing, 
loss of appetite or wheezing.  This stark contrast between 
pulmonary function test results and lung status otherwise 
shown has been explained by the examiner in June 1999 as 
attributable to poor inspiratory and expiratory effort.  In 
other words, reliable pulmonary function findings were not 
obtainable due to the veteran's unwillingness to expend his 
full efforts.  Thus, those results recorded in December 1998 
are not valid and do not reflect any actual impairment.  
There is no medical indication for intermittent inhalational 
or oral bronchodilator therapy.  The Board would also point 
out that demonstrated lung dysfunction has not prevented the 
veteran from full time employment as an automobile salesman.  

On the basis of what has been shown to be the veteran's real 
lung impairment for rating purposes, the old criteria of 
Diagnostic Code 6602 are the most fitting, since the 
pulmonary function findings in this case are completely 
unreliable.  As stated, pulmonary function findings are at 
the heart of the rating code revisions of October 1996.  
There is clearly no evidence of confirmed pulmonary 
disablement that equates with or approximates, by analogy, 
more than mild bronchial asthma under the old criteria of 
Code 6602.  

The Board would also point out that no ratable lung 
impairment is shown to have resulted from the bilateral 
blebectomies performed during active service.  


ORDER

An increased rating for residuals of a left spontaneous 
pneumothorax and bilateral blebectomies is denied.  


REMAND

In regard to the issue of an increased rating for the 
veteran's left knee disability, the Board finds that the most 
recent examination did not fully address the matters raised 
in the last remand.  

The service medical records show that, in May 1991, the 
veteran was seen for left knee pain that had been present for 
approximately 9 months.  Patellofemoral syndrome (PFS) was 
assessed.  In July 1991, mild patellofemoral compression, 
pain on squatting, muscle wasting, and iliotibial band (ITB) 
tenderness were noted.  Patellofemoral pain was stated as 
probably related to tracking dysfunction of the left knee.  
In October 1991, the veteran was noted to have a hypermobile 
patella and tightness of the left hamstrings.  In November 
1991, probable ITB tendonitis was indicated with ITB 
tenderness along the distal 5-6 centimeters.  In December 
1991, there was an impressions of left lateral fat pad 
fibrosis and the veteran also was thought to have a 
hypertrophic lateral patellar fat pad.  In January 1993, left 
lateral patellar fat pad syndrome was diagnosed.  

The veteran was hospitalized in June 1992 for a painful left 
lateral fat pad.  Grade II chondromalacia of the trochlear 
groove, left knee, was also shown.  He underwent left knee 
arthroscopy, debridement of the trochlear groove and excision 
of the fat pad of the left knee.  This was followed by 
findings of mild to moderate effusion of the left knee and 
limited flexion to 90 degrees.  He reportedly was doing well.  
In May 1993, he complained of chronic left knee pain that 
precluded exercise, and a June 1993 Physical Evaluation Board 
report shows left ITB tendonitis with recommended duty 
limitations.  

On a VA examination in September 1994, the veteran complained 
of left knee pain on walking up steps and on a treadmill.  
Flexion of the left knee was to 140 degrees.  Extension was 
to 0 degrees.  The patella moved freely.  His gait showed a 
slight limp.  X-ray of the left knee showed that it was.  The 
diagnoses included residuals of left knee surgery.  

During the November 1997 hearing, the veteran testified that 
he suffered from a grinding feeling, weakness and giving way 
of the left knee.  He stated that his left knee gave way and 
that he experienced pain on all movements of the left knee.  

The April 1998 remand by the Board called for a special VA 
orthopedic rating examination to ascertain the complete 
extent of service connected left knee disablement, and to 
distinguish it from any other left knee disorder.  Specific 
findings were to be reported.  The RO was then to determine 
whether rating the service connected left knee disorder on 
the basis of limitation of motion was appropriate in 
consideration of VAOPGCPREC 23-97.  The applicability of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) was to be 
considered.  

On the VA fee basis examination later in December 1998, there 
was no X-ray examination of the left knee, although 
degenerative changes were among the diagnoses.  Additionally, 
the Board's requirements were not fully addressed.  Moreover, 
the RO did not make a determination as to whether limitation 
of motion was the predominant service connected feature of 
left knee disability to be rated or whether the provisions of 
38 C.F.R. §§ 4.40 and 4.45 were for applications.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary and that 
where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  

Accordingly, consistent with the holding in Stegall, supra, 
this claim is returned again to the RO for the following:  

1.  The veteran must be afforded a 
special, comprehensive orthopedic 
examination that should include all 
indicated tests and studies, to include 
X-rays, strength and ligamentous 
viability testing.  The claims file and a 
copy of this remand must be made 
available to the examiner for review 
prior to the examination, and the review 
of such must be acknowledged in the 
examination report.  The examiner's 
attention is directed to the provisions 
of paragraph number 3, pp. 6-7, in the 
April 1998 remand.  Those provisions must 
be fully addressed, including a 
determination as to whether any current 
knee pathology is or is not a 
manifestation of the service-connected 
left knee disability.  If this cannot be 
determined, the reasons why must be 
explained.  All findings regarding the 
left knee must be reported in detail.  
The examiner must note the veteran's 
active and passive range of left knee 
motion, and the presence or absence of 
any instability, muscle atrophy or X-ray 
changes attributable to the service-
connected left knee disability.  The 
examiner must specify whether or not 
there is recurrent subluxation or lateral 
instability of the left knee due to the 
service-connected disability and, if so, 
to characterize the subluxation or 
lateral instability as "slight," 
"moderate" or "severe."  The examiner 
must ascertain, if possible, the extent, 
if any, to which pain, evidenced by the 
physical behavior of the veteran while 
undertaking motion, results in any 
functional loss and whether there is 
adequate pathology present to support the 
level of the veteran's left knee 
complaints, respectively and in their 
entirety.  The examiner must also 
ascertain whether the service-connected 
left knee disorder causes weakened 
movement, excessive fatigability and 
incoordination and, if possible, the 
extent to which these manifestations 
impair the veteran's ability to perform 
employment tasks.  To the extent 
possible, functional impairment should be 
expressed in terms of the degree of 
additional limitation of motion due to 
weakened movement, excessive fatigability 
or incoordination.  The rationale for all 
the conclusions reached must be 
specified.  

2.  The RO must review the examination 
report to ensure that it is in full 
compliance with this remand.  The 
examiner must correct any deficiency.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for residuals of a 
left knee injury.  In rating the left 
knee disability, the RO must consider 
whether a rating on limitation of motion 
is appropriate under VAOPGCPREC 23-97.  
The RO must consider the applicability of 
38 C.F.R. §§ 4.40 and 4.45 (1999).  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and afforded a suitable opportunity to 
respond.  Thereafter, the case should be returned to the 
Board, if in order, in compliance with the applicable 
procedures regarding the processing of appeals.  No action is 
required of the veteran until he receives further notice.  By 
this remand, the Board intimates no opinion, factual or 
legal, regarding the decision warranted, pending completion 
of the requested development.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







